DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: “The method as claimed in claim 19” need to be changed since the claim cannot depend on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (U.S. Patent Application Number: 2013/0115949) in view Takeda et al. (U.S. Patent Application Number: 2015/0319775).
Consider claim 13; Centonza discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]} relative to a reference object and serves a User Equipment (UE) the method comprising: 

the first base station initiating a handover of the UE from the first base station to the second base station (par. 158, lines 1-8, 10-13) by sending the message to the second base station (par. 163), wherein the message includes the one or more information elements that indicate the relative speed of the UE (par. 162, 163), 
wherein the one or more information elements includes a first information element representing a size of a coverage area of the first base station [e.g. cell size (par. 159, lines 1-9)] and a second information element representing a time the UE has been positioned within the coverage area of the first base station [e.g. short stay (par. 160, line 1 – par. 161, line 5)],5Application No. 15/733,520 wherein a value for at least one of the size or the time is set based on the relative speed of the UE (par. 164).
Centonza discloses the claimed invention except: the first base station identifying a relative speed of the UE with respect to the reference object.
In an analogous art Takeda discloses the first base station identifying a relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler effect involves a reference object (par. 31-33, 35)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Centonza by including identifying a speed of a UE with respect to a reference object, as taught by Takeda, for the purpose of enhancing a user’s experience in a wireless network.
claim 14, as applied in claim 13; Takeda discloses the reference object is stationary [it is well known in the field of art that the reference object in the Doppler effect can be stationary (par. 31-33, 35)].
Consider claim 17, as applied in claim 13; Centonza discloses the second base station estimating the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object (par. 159, lines 1-9; par. 162).
Consider claim 21, as applied in claim 13; Centonza discloses a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 13 (par. 179-180).
Consider claim 23, as applied in claim 13; Centonza discloses a network node for a cellular telecommunications network, the cellular telecommunications network including a base station being adapted for moving relative to a reference object and to serve a User Equipment (UE) the network node comprising a memory (par. 172) and a processor (par. 179-180), the processor configured to implement the method of claim 13 wherein the network node is the first base station (par. 158, lines 1-8).

Claim 15, 16, 18, 19, 22 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (U.S. Patent Application Number: 2013/0115949) in view Takeda et al. (U.S. Patent Application Number: 2015/0319775) in view Karlsson et al. (U.S. Patent Number: 10,285,121).
Consider claim 15, as applied in claim 13; Centonza and Takeda disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for less time had the first base station been stationary relative to the reference object, and the time value is reduced.

It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Centonza and Takeda by including moving base stations, as taught by Karlsson, for the purpose of effectively providing services in a network system.
Consider claim 16, as applied in claim 13; Centonza and Takeda disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for more time had the first base station been stationary relative to the reference object, and the time value is increased.
In an analogous art Karlsson discloses movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for more time had the first base station been stationary relative to the reference object, and the time value is increased [this would be based on velocity, direction, and cell selection (col. 7, lines 11-16; col. 7, line 30 – col. 8, line 5)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for 
Consider claim 18; Centonza discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]} relative to a reference object and serves a User Equipment (UE) the method comprising: 
the first base station preparing a message to handover the UE to the second base station (par. 158, lines 1-8, 10-13), the message including one or more information elements that indicate the relative speed of the UE (par. 159, lines 1-9), wherein a mobility state for the UE is estimable from the one or more information elements indicating the relative speed of the UE (par. 159, lines 9-11); and 
the first base station initiating a handover of the UE from the first base station to the second base station (par. 158, lines 1-8, 10-13) by sending the message to the second base station (par. 163), wherein the message includes the one or more information elements that indicate the relative speed of the UE (par. 162, 163), 
wherein the one or more information elements includes a first information element representing a size of a coverage area of the first base station [e.g. cell size (par. 159, lines 1-9)] and a second information element representing a time the UE has been positioned within the coverage area of the first base station [e.g. short stay (par. 160, line 1 – par. 161, line 5)],5Application No. 15/733,520 wherein a value for at least one of the size or the time is set based on the relative speed of the UE (par. 164).

In an analogous art Takeda discloses the first base station identifying a relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler effect involves a reference object (par. 31-33, 35)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Centonza by including identifying a speed of a UE with respect to a reference object, as taught by Takeda, for the purpose of enhancing a user’s experience in a wireless network.
Centonza and Takeda disclose the claimed invention except: the first base station is connected to a core networking entity via a donor connection to a donor base station.
In an analogous art Karlsson discloses that it is well known in the field of art for the first base station to be connected to a core networking entity via a donor connection to a donor base station [e.g. repeater relay (col. 6, lines 9-17, 60-65)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Centonza and Takeda by including a donor base station, as taught by Karlsson, for the purpose of managing communication in a telecommunication network.
claim 19, as applied in claim 18; Centonza discloses the second base station estimating the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object (par. 159, lines 1-9; par. 162).
Consider claim 22, as applied in claim 18; Centonza discloses a non-transitory computer-readable storage medium storing computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 18 (par. 179-180).

Claims 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (U.S. Patent Number: 10,285,121) in view Centonza et al. (U.S. Patent Application Number: 2013/0115949).
Consider claim 20; Karlsson discloses a method in a cellular telecommunications network having a first base station, wherein the first base station is moving {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]} relative to a reference object and serves a User Equipment (UE) wherein the UE is in an idle mode {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]}, the method comprising: 
the UE determining a relative velocity with respect to the reference object (col. 7, lines 18-29); 7Application No. 15/733,520 
the UE receiving an indicator of a size of a coverage area of the first base station [e.g. boundary (col. 6, lines 47-53; col. 6, line 66 – col. 7, line 1)], wherein the size is modified to indicate that the relative velocity of the UE to the reference object is greater or less than a velocity of the UE relative to the first base station (col. 6, lines 47-53; col. 7, line 30 – col. 8, line 5); and 

Karlsson does not explicitly disclose a size of a coverage area of the first base station.
In an analogous art Centonza discloses that it is well known in the field of art for a size of a coverage area of a first base station to be transmitted (par. 159, lines 1-9).
It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. It is an object of Centonza’s invention to detect handovers in a telecommunication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karlsson by including a size of a coverage area of a base station, as taught by Centonza, for the purpose of improving network configurations.
Consider claim 24, as applied in claim 20; Karlsson discloses a User Equipment (UE) for a cellular telecommunications network, the UE comprising a processor configured to implement the method of claim 20 (col. 8, lines 40-45).



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646